                                                                                      Case 2:19-cv-01148-RFB-BNW Document 9 Filed 08/30/19 Page 1 of 2



                                                                                  1   PETER H. AJEMIAN, ESQ., Nevada Bar No. 9491
                                                                                      pajemian@bhfs.com
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135

                                                                                  5   Attorneys for Defendants
                                                                                      Derby Spirits, LLC, Sami Omar,
                                                                                  6   and Jeffrey Tomastik

                                                                                  7

                                                                                  8                                     UNITED STATES DISTRICT COURT
                                                                                  9                                          DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   SL INTERNATIONAL MANAGEMENT                         CASE NO.: 2:19-cv-01148-RFB-BNW
                                                                                      COMPANY, INC.,
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                           Plaintiff,                     STIPULATION AND [PROPOSED]
                                                Las Vegas, NV 89106-4614




                                                                                 12                                                       ORDER FOR EXTENSION OF TIME TO
                                                                                      v.                                                  ANSWER OR RESPOND TO COMPLAINT
                                                      702.382.2101




                                                                                 13
                                                                                      DERBY SPIRITS, LLC; SAMI OMAR;                      SECOND REQUEST
                                                                                 14   and JEFFREY TOMASTIK,
                                                                                 15                        Defendants.
                                                                                 16              Defendants Derby Spirits, LLC, Sami Omar, and Jeffrey Tomastik ("Defendants"), by and

                                                                                 17   through their counsel of record Peter H. Ajemian, Esq., of the law firm of Brownstein Hyatt

                                                                                 18   Farber Schreck, LLP; and Plaintiff SL International Management Company, Inc., ("Plaintiff") by

                                                                                 19   and through its counsel of record Christian W. Liedtke, of ACUMINIS LLP, and David B.

                                                                                 20   Barney, Esq., of the law firm of Sklar Williams PLLC, hereby stipulate and agree to the

                                                                                 21   following:

                                                                                 22              1.     Plaintiff filed their Complaint on July 1, 2019.

                                                                                 23              2.     Defendants were properly served with the Complaint on July 30, 2019.

                                                                                 24              3.     The current deadline for Defendants to respond to Plaintiff's Complaint is August

                                                                                 25   30, 2019.

                                                                                 26              4.     The parties hereby stipulate and agree that the deadline for Defendants to answer

                                                                                 27   the Complaint shall be extended by 14 days, until September 13, 2019.

                                                                                 28              5.     This is the second request for an extension of this deadline.
                                                                                      19688548
                                                                                                                                          1
                                                                                      Case 2:19-cv-01148-RFB-BNW Document 9 Filed 08/30/19 Page 2 of 2



                                                                                  1              6.     This stipulation is made in good faith and is not sought for delay of the court

                                                                                  2   proceedings or any improper purpose. The parties are actively engaged in settlement discussions,

                                                                                  3   have executed a respective NDA, and hope to be able to resolve this dispute without the need for

                                                                                  4   Defendants to answer.

                                                                                  5              7.     Nothing contained herein shall be deemed an admission or waiver of any right

                                                                                  6   belonging to any party hereto.

                                                                                  7              WHEREFORE, the parties hereby stipulate and respectfully request that the Court enter

                                                                                  8   an Order extending the time for Defendants to answer or otherwise respond to the Complaint up

                                                                                  9   to and including September 13, 2019.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              IT IS SO STIPULATED.

                                                                                 11   DATED this 30th day of August, 2019.                 DATED this 30th day of August 2019.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   BROWNSTEIN HYATT FARBER                              ACUMINIS LLP
                                                      702.382.2101




                                                                                      SCHRECK, LLP
                                                                                 13
                                                                                      BY: /s/ Peter H. Ajemian                             BY: Christian W. Liedtke
                                                                                 14   PETER H. AJEMIAN, ESQ.                               CHRISTIAN W. LIEDTKE
                                                                                      Nevada Bar No. 9491                                  (admitted pro hac vice)
                                                                                 15   pajemian@bhfs.com                                    cw.liedtke@acuminis.biz
                                                                                      100 North City Parkway, Suite 1600                   3420 Bristol Street, 6th Floor
                                                                                 16   Las Vegas, NV 89106-4614                             Costa Mesa, CA 92626
                                                                                      Telephone: 702.382.2101
                                                                                 17   Facsimile: 702.382.8135                              DAVID B. BARNEY, ESQ.
                                                                                                                                           dbarney@sklar-law.com
                                                                                 18   Attorneys for Defendants                             SKLAR WILLIAMS PLLC
                                                                                      Derby Spirits, LLC; Sami Omar;                       410 South Rampart Boulevard, Suite 350
                                                                                 19   and Jeffrey Tomastik                                 Las Vegas, NV 89145
                                                                                 20                                                        Attorneys for Plaintiff SL International
                                                                                                                                           Management Company, Inc.
                                                                                 21

                                                                                 22                                                 ORDER
                                                                                 23              IT IS SO ORDERED.
                                                                                                           September 4, 2019
                                                                                 24              DATED:
                                                                                 25

                                                                                 26
                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                                                                                        MAGISTRATE
                                                                                 27
                                                                                 28
                                                                                      19688548
                                                                                                                                       2
